

117 HR 1542 IH: Renewable Fuel Infrastructure Investment and Market Expansion Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1542IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mrs. Axne (for herself, Mr. Rodney Davis of Illinois, Ms. Craig, Mr. Johnson of South Dakota, Mr. Smith of Nebraska, Mr. Pocan, Mr. Feenstra, Mr. Hagedorn, Mr. Bost, Mrs. Bustos, Mr. Baird, Mr. Emmer, Mr. Bacon, Mrs. Hinson, and Mrs. Fischbach) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Farm Security and Rural Investment Act of 2002 to provide grants for deployment of renewable fuel infrastructure, to finalize proposed rules relating to requirements for E15 fuel dispenser labeling and underground storage tank compatibility, and for other purposes.1.Short titleThis Act may be cited as the Renewable Fuel Infrastructure Investment and Market Expansion Act of 2021.2.Grants for deployment of renewable fuel infrastructureTitle IX of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is amended by adding at the end the following:9015.Renewable fuel infrastructure grant program(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a State or unit of local government;(2)a Tribal government;(3)an authority, agency, partnership, or instrumentality of an entity described in paragraph (1) or (2); and(4)a group of entities described in paragraphs (1) through (3).(b)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary shall establish a grant program to award grants to eligible entities to carry out the activities described in subsection (e).(c)ApplicationsAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Eligibility criteriaIn selecting an eligible entity to receive a grant under this section, the Secretary shall consider the extent to which the application of the eligible entity proposes—(1)to convert existing pump infrastructure to deliver ethanol blends with greater than 10 percent ethanol;(2)to diversify the geographic area selling ethanol blends with greater than 10 percent ethanol;(3)to support existing or emerging biodiesel, bioheat, and sustainable aviation fuel markets that have existing incentives;(4)to increase the use of existing fuel delivery infrastructure; (5)to enable or accelerate the deployment of renewable fuel infrastructure that would be unlikely to be completed without Federal assistance; and(6)to build and retrofit traditional and pipeline biodiesel terminal operations (including rail lines) and home heating oil distribution centers or equivalent entities—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(e)Eligible useAn eligible entity that receives a grant under this section may use the grant funds—(1)to distribute to private or public entities for costs related to incentivizing deployment of renewable fuel infrastructure;(2)to convert existing pump infrastructure to deliver ethanol blends greater than 10 percent and biodiesel blends greater than 20 percent; (3)to install fuel pumps and related infrastructure dedicated to the distribution of higher ethanol blends (including E15 and E85) and higher biodiesel blends up to B100 at fueling locations, including—(A)local fueling stations;(B)convenience stores;(C)hypermarket fueling stations; and (D)fleet facilities or similar entities; and(4)to build and retrofit traditional and pipeline biodiesel terminal operations (including rail lines) and home heating oil distribution centers or equivalent entities—(A)to blend biodiesel; and (B)to carry ethanol and biodiesel.(f)Certification requirementAny infrastructure used or installed with grant funds provided under this section shall be certified by the Underwriters Laboratory as infrastructure that distributes blends with an ethanol content of 25 percent or greater.(g)Funding(1)Federal shareThe Federal share of the total cost of carrying out a project awarded a grant under this section shall not exceed 75 percent.(2)Maximum percentage for certain activitiesAn eligible entity receiving a grant under this section shall ensure that Federal funds do not exceed—(A)75 percent of the per pump cost for—(i)pumps that can dispense a range of ethanol blends of E85 or lower (new pumps or retrofit of existing pumps); and(ii)dedicated E15 or E85 pumps (new pumps or retrofit of existing pumps); (B)50 percent of the terminal cost for terminals with B100 capabilities; or(C)25 percent of the per tank cost for new storage tanks and related equipment associated with new facilities or additional capacity other than replacement of existing storage tanks and related equipment associated with existing facilities.(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2021 through 2025..3.Repeal of E15 fuel dispenser labeling requirements(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this Act as the Administrator) shall finalize the proposed rule of the Administrator entitled E15 Fuel Dispenser Labeling and Compatibility With Underground Storage Tanks (86 Fed. Reg. 5094 (January 19, 2021)) with respect to the amendments proposed to be made by that rule to part 80 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).(b)RequirementsIn carrying out subsection (a), the Administrator shall ensure that the final rule required under that subsection—(1)eliminates the E15 labeling requirement;(2)is published in the Federal Register; and(3)is, to the extent practicable, in compliance with all applicable provisions of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedures Act) and all other provisions of law relating to rulemaking procedures.(c)CollaborationIn carrying out this section, the Administrator shall collaborate with the Chair of the Federal Trade Commission to harmonize the rule required under subsection (a) with related automotive fuel rating labeling requirements under section 306.10 of title 16, Code of Federal Regulations (or successor regulations).(d)ReportNot later than 180 days after the Administrator finalizes the rule required under subsection (a), the Administrator shall submit to the Committees on Agriculture, Nutrition, and Forestry, Energy and Natural Resources, and Environment and Public Works of the Senate and the Committees on Agriculture, Energy and Commerce, and Science, Space, and Technology of the House of Representatives a report that summarizes the major activities taken to carry out subsections (a) and (b).4.Updates to underground storage tank compatibility requirements(a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall finalize the proposed rule of the Administrator entitled E15 Fuel Dispenser Labeling and Compatibility With Underground Storage Tanks (86 Fed. Reg. 5094 (January 19, 2021)) with respect to the amendments proposed to be made by that rule to parts 280 and 281 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).(b)RequirementsIn carrying out subsection (a), the Administrator shall ensure that the final rule required under that subsection—(1)is published in the Federal Register; and(2)is, to the extent practicable, in compliance with all applicable provisions of chapter 5 of title 5, United States Code (commonly known as the Administrative Procedures Act) and all other provisions of law relating to rulemaking procedures.(c)ReportNot later than 180 days after the Administrator finalizes the rule required under subsection (a), the Administrator shall submit to the Committees on Agriculture, Nutrition, and Forestry, Energy and Natural Resources, and Environment and Public Works of the Senate and the Committees on Agriculture, Energy and Commerce, and Science, Space, and Technology of the House of Representatives a report that summarizes the major activities taken to carry out subsections (a) and (b).